Exhibit 10.2

 

Hirz Form

 

SMART & FINAL STORES, INC.

 

Cash Incentive Award Agreement

 

CASH INCENTIVE AWARD AGREEMENT (this “Agreement”), dated as of May 21, 2018,
between Smart & Final Stores, Inc., a Delaware corporation (the “Company”), and
David G. Hirz (the “Participant”).

 

Preliminary Statement

 

Subject to the terms and conditions set forth herein, the Company hereby grants
to the Participant, on May 18, 2018 (the “Grant Date”), a cash incentive award
opportunity (the “Award”).  Pursuant to this Agreement, the Award is unvested
and subject to vesting at the times provided in Section 2 hereof and subject to
the restrictions as set forth herein.  By signing and returning this Agreement,
the Participant acknowledges and agrees to comply with this Agreement and all
applicable laws and regulations with respect to the Award.

 

Accordingly, the parties hereto agree as follows:

 

1.         Award.  Subject to the terms and conditions set forth herein, the
Award will provide the Participant the opportunity to receive cash payments in
an aggregate amount equal to $1,250,000.

 

2.         Vesting.  One-third (1/3rd) of the total Award will become vested and
payable in accordance with Section 4 on each of (a) May 18, 2019, (b) May 18,
2020 and (c) May 18, 2021 (each, a “Vesting Date”), provided, that in each case,
the Participant has not incurred a Termination (as defined in the Smart & Final
Stores, Inc. Amended and Restated 2014 Stock Incentive Plan, as in effect on the
Grant Date (the “Stock Plan”)) prior to the applicable Vesting Date.

 

3.         Termination.

 

(a)        Generally.  Except as provided in Section 3(b) and Section 3(c), in
the event of the Participant’s Termination for any reason prior to any Vesting
Date, the unvested portion of the Award shall be forfeited effective upon such
Termination.

 

(b)        Termination Without Cause or For Good Reason.  If the Participant’s
Termination is by involuntary termination without Cause or resignation for Good
Reason (each as defined in the employment agreement between the Participant and
the Company, dated December 12, 2017 (the “Employment Agreement”)), any unvested
portion of the Award shall, as of the date of such Termination, immediately vest
and be payable in accordance with Section 4 with respect to the lesser of
(x) 50% of the total aggregate Award opportunity amount pursuant to this
Agreement (i.e., $625,000) and (y) all of the unvested portion of the Award
subject to this Agreement (and for the avoidance of doubt, if such Termination
occurs on or after December 31, 2020, any unvested portion of the Award shall,
as of the date of Termination, immediately vest).  Any unvested portion of the
Award that does not so vest shall terminate and be forfeited on the date of such
Termination.

 

--------------------------------------------------------------------------------


 

(c)        Retirement.  If the Participant’s Termination is due to Retirement,
any unvested portion of the Award shall, as of the date of such Termination,
immediately vest and become payable in accordance with Section 4 with respect to
the lesser of (x) 50% of the total aggregate Award opportunity amount pursuant
to this Agreement (i.e., $625,000) and (y) all of the unvested portion of the
Award subject to this Agreement (and for the avoidance of doubt, if such
Termination occurs on or after December 31, 2020, any unvested portion of the
Award shall, as of the date of Termination, immediately vest).  Any unvested
portion of the Award that does not so vest shall terminate and be forfeited on
the date of such Termination. For purposes of this Agreement, “Retirement” shall
have the meaning ascribed thereto in the Employment Agreement.

 

(d)       As a condition precedent to the Participant’s right to receive the
benefits set forth in Section 3(b) or Section3(c) hereof, the Participant agrees
to execute a release (the “Release”) of the Company and its respective
affiliates, officers, directors, stockholders, employees, agents, insurers,
representatives and successors from and against any and all claims that the
Participant may have against any Person (as defined in the Employment Agreement)
(which Release shall be delivered to Participant within ten days following the
date of termination) relating to the Participant’s employment by the Company and
the termination thereof and such Release must become effective and enforceable
in accordance with its terms on or before the 60th day after Participant’s
termination of employment.  Such Release shall be substantially in the form
attached as Exhibit A to the Employment Agreement, with such modifications or
additions as are necessary or advisable to render such Release enforceable under
then-applicable law.  Subject to Section 20(b) hereof, any payments to the
Participant in connection with vesting of the Award in connection with
Termination pursuant to Section 3(b) or Section3(c) hereof shall commence on the
first regular payroll date after the 60th day after Participant’s termination of
employment, and the first payment shall include any amounts that would otherwise
have been made to the Participant between the date of termination and the date
of Participant’s termination of employment.

 

4.         Payment.  The Award, to the extent vested in accordance with
Section 2, shall be payable to the Participant in cash on or within thirty (30)
days following an applicable Vesting Date.

 

5.         Detrimental Activity.  In consideration for the grant of the Award
and in addition to any other remedies available to the Company, the Participant
acknowledges and agrees that if the Participant engages in any Detrimental
Activity (as defined in the Stock Plan) prior to, or during the one-year period
after, any Vesting Date, the Award shall be forfeited, without compensation, and
the Company shall be entitled to recover from the Participant (at any time
within one year after such engagement in Detrimental Activity) the gross amount
of any payments previously made to the Participant in respect of the Award.  The
restrictions regarding Detrimental Activity are necessary for the protection of
the business and goodwill of the Company and are considered by the Participant
to be reasonable for such purposes.  Without intending to limit the legal or
equitable remedies available in the Stock Plan or in this Agreement, the
Participant acknowledges that engaging in Detrimental Activity will cause the
Company material irreparable injury for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such activity or threat thereof, the Company shall be
entitled, in addition to the remedies provided

 

2

--------------------------------------------------------------------------------


 

under this Agreement or in the Stock Plan, to obtain from any court of competent
jurisdiction a temporary restraining order or a preliminary or permanent
injunction restraining the Participant from engaging in Detrimental Activity or
such other relief as may be required to specifically enforce any of the
covenants in the Stock Plan and this Agreement without the necessity of posting
a bond, and in the case of a temporary restraining order or a preliminary
injunction, without having to prove special damages.

 

6.         Restriction on Transfer.  The Participant may not directly or
indirectly transfer, offer, sell, assign, pledge, lease, donate, grant, gift,
bequest, encumber, charge, hypothecate or otherwise dispose of, whether for
value or for no value, and whether voluntarily or involuntarily (including by
operation of law) (each, a “Transfer”) the Award (or any portion of the Award)
or any amount payable hereunder, other than by will or by the laws of descent
and distribution.  Any attempted Transfer (other than by will or by the laws of
descent and distribution) shall be void.

 

7.         Amendment, Modification or Termination.  Notwithstanding any other
provision of this Agreement, the Board of Directors of the Company (the
“Board”), or the Compensation Committee of the Board (the “Committee”) (to the
extent permitted by law and following consultation with the Chief Executive
Officer of the Company), may at any time, and from time to time, amend, in whole
or in part, any or all of the provisions of the Award (including any amendment
deemed necessary or advisable to ensure that the Company may comply with
Section 409A of the Code and the regulations and Treasury guidance thereunder
(collectively, “Section 409A”)), or suspend or terminate the Award entirely,
retroactively or otherwise, without payment of any consideration to the
Participant, in each case as determined in its sole and absolute discretion;
provided, however, that any such amendment, suspension or termination by the
Board shall be based on the recommendation of the Committee following
consultation with the Chief Executive Officer of the Company; provided, further,
that, unless otherwise required by law or specifically provided herein, the
rights of the Participant with respect to any portion of the Award that has
become vested in accordance with Section 2 prior to such amendment, suspension
or termination, may not be substantially impaired without the consent of the
Participant.  Notwithstanding anything herein to the contrary, the Board or the
Committee may amend the Award at any time without the Participant’s consent to
comply with Section 409A or any other applicable law.

 

8.         Determinations Binding.  All determinations, evaluations, elections,
approvals, authorizations, consents, decisions, interpretations and other
actions made or taken by or at the direction of the Company, the Board or the
Committee (or any of their respective members) arising out of or in connection
with the Award shall be within the sole and absolute discretion of all and each
of them, and shall be final, binding and conclusive on the Participant and the
Participant’s beneficiaries, heirs, executors, administrators, successors and
assigns.

 

3

--------------------------------------------------------------------------------


 

9.         Notices.  All notices, demands or requests made pursuant to, under or
by virtue of this Agreement must be in writing and sent to the party to which
the notice, demand or request is being made:

 

(a)        unless otherwise specified by the Company in a notice delivered by
the Company in accordance with this Section 9, any notice required to be
delivered to the Company shall be properly delivered if delivered to:

 

Smart & Final Stores, Inc.

600 Citadel Drive
Commerce, California 90040

Attention:        General Counsel

Telephone:       (323) 869-7500

Facsimile:        (323) 869-7862

 

(b)        if to the Participant, to the address on file with the Company.

 

Any notice, demand or request, if made in accordance with this Section 9 shall
be deemed to have been duly given: (i) when delivered in person; (ii) three days
after being sent by United States mail; or (iii) on the first business day
following the date of deposit if delivered by a nationally recognized overnight
delivery service.

 

10.       Unfunded Obligations.  The Award is an “unfunded” incentive
compensation arrangement.  No portion of the Award or any amount payable
thereunder shall bear interest or be segregated in separate accounts.  With
respect to any payments as to which the Participant has a fixed and vested
interest but which are not yet made to the Participant by the Company, nothing
contained herein shall give any such Participant any rights that are greater
than those of a general unsecured creditor of the Company.

 

11.       No Right to Employment/Consultancy/Directorship.  Neither the Award
nor anything in this Agreement shall give the Participant or other Person (as
defined in the Stock Plan) any right to employment, consultancy or directorship
by the Company or its controlled Affiliates (within the meaning of the Stock
Plan, and collectively with the Company, the “Employer”), or limit in any way
the right of the Employer to terminate the Participant’s employment, consultancy
or directorship at any time.

 

12.       Other Benefits.  The Award shall not be deemed compensation for
purposes of computing benefits under any retirement plan of the Company or its
Affiliates or shall affect any benefits under any other benefit plan now or
subsequently in effect under which the availability or amount of benefits is
related to the level of compensation, unless expressly provided to the contrary
in such benefit plan.

 

13.       Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND
ITS AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR
RESPECTIVE AFFILIATES PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 

14.       Dispute Resolution.  All controversies and claims arising out of or
relating to this Agreement, or the breach hereof, shall be settled by the
Employer’s mandatory dispute resolution procedures as may be in effect from time
to time with respect to matters arising out of or relating to the Participant’s
employment with the Employer.

 

15.       Severability of Provisions.  If at any time any of the provisions of
this Agreement shall be held invalid or unenforceable, or are prohibited by the
laws of the jurisdiction where they are to be performed or enforced, by reason
of being vague or unreasonable as to duration or geographic scope or scope of
the activities restricted, or for any other reason, such provisions shall be
considered divisible and shall become and be immediately amended to include only
such restrictions and to such extent as shall be deemed to be reasonable and
enforceable by the court or other body having jurisdiction over this Agreement
and the Company and the Participant agree that the provisions of this Agreement,
as so amended, shall be valid and binding as though any invalid or unenforceable
provisions had not been included.

 

16.       Governing Law.  All matters arising out of or relating to this
Agreement and the transactions contemplated hereby, including its validity,
interpretation, construction, performance and enforcement, shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to its principles of conflict of laws.

 

17.       No Liability; Indemnification.  The Board, the Committee and their
respective members shall not be liable for any action or determination made in
good faith with respect to the Award.  To the maximum extent permitted by
applicable law, no officer or employee of the Company or any Affiliate or member
or former member of the Committee or of the Board shall be liable for any action
or determination made in good faith with respect to the Award or any amount
payable hereunder.  To the maximum extent permitted by applicable law and the
Certificate of Incorporation and By-Laws of the Company and to the extent not
covered by insurance directly insuring such Person, each current or former
officer or employee of the Company or any Affiliate and member of the Committee
or the Board shall be indemnified and held harmless by the Company against any
cost or expense (including reasonable fees of counsel reasonably acceptable to
the Committee) or liability (including any sum paid in settlement of a claim
with the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or omission to act in connection with the administration of the
Award, except to the extent such indemnification is not permitted by applicable
law.  Such indemnification shall be in addition to any rights of indemnification
provided for under applicable law or under the Certificate of Incorporation or
By-Laws of the Company or any Affiliate.  Notwithstanding anything else herein,
this indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to him or her.

 

18.       Recoupment.  In addition to the recoupment provisions set forth herein
relating to Detrimental Activity, the Award and any compensation paid by the
Company under the Award hereunder, will be subject to: (a) any compensation
recapture policies adopted or established by the Board or a committee of the
Board from time to time, as it deems advisable, to the extent permitted by
applicable law and applicable stock exchange rules, and (b) any compensation
recapture policies to the extent required pursuant to any applicable law
(including, without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or other applicable law) or the rules and regulations of any
national securities exchange on which shares of the Company’s common stock are
then traded.

 

5

--------------------------------------------------------------------------------


 

19.       Withholding. The Company shall be entitled to withhold from any
amounts to be paid or benefits provided to the Participant hereunder any
federal, state, local or foreign withholding, or other taxes, charges or
deductions which it is required to withhold.

 

20.       Section 409A.

 

(a)        Although the Company makes no guarantee with respect to the tax
treatment of the Award, the Award pursuant to this Agreement is intended to
comply with or be exempt from Section 409A and shall be limited, construed and
interpreted in accordance with such intent; provided that the Employer does not
guarantee to the Participant any particular tax treatment of the Award.  In no
event whatsoever shall the Employer be liable for any additional tax, interest
or penalties that may be imposed on the Participant by Section 409A or any
damages for failing to comply with Section 409A.

 

(b)        To the extent required for purposes of compliance with Section 409A
of the Code, termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A of the Code and the regulations thereunder, and for purposes of any
such provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean a “separation from service.” 
Notwithstanding anything to the contrary in this Agreement, if the Participant
is a “specified employee” within the meaning of Section 409A at the time of
termination of employment, to the extent necessary to comply with Section 409A,
any payment required under this Agreement shall be delayed for a period of six
months after termination of employment pursuant to Section 409A, regardless of
the circumstances giving rise to or the basis for such payment.  Payment of such
delayed amount shall be paid in a lump sum within ten days after the end of the
six month period.  If the Participant dies during the postponement period prior
to the payment of the delayed amount, the amounts delayed on account of
Section 409A shall be paid to the personal representative of the Participant’s
estate within 60 days after the date of the Participant’s death.  In no event
may the Participant, directly or indirectly, designate the calendar year of a
payment.  Further, for purposes of the limitations on nonqualified deferred
compensation under Section 409A of the Code, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation.

 

21.       Interpretation.  Unless a clear contrary intention appears: (a) the
defined terms herein shall apply equally to both the singular and plural forms
of such terms; (b) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually; (c) any pronoun
shall include the corresponding masculine, feminine and neuter forms;
(d) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof; (e) reference to any law, rule or regulation
means such law, rule or regulation as amended, modified, codified,

 

6

--------------------------------------------------------------------------------


 

replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law, rule or regulation means that provision
of such law, rule or regulation from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision; (f) “hereunder,” “hereof,” “hereto,”  and words
of similar import shall be deemed references to this Agreement as a whole and
not to any particular article, section or other provision hereof; (g) numbered
or lettered articles, sections and subsections herein contained refer to
articles, sections and subsections of this Agreement; (h) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (i) “or” is used in the inclusive sense
of “and/or”; (j) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; and (k) reference to dollars or $ shall be deemed to refer to U.S.
dollars.

 

22.       No Strict Construction.  This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

SMART & FINAL STORES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Leland P. Smith

 

 

Name:

Leland P. Smith

 

 

Title:

Sr. Vice President and General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

By:

/s/ David G. Hirz

 

Name:

David G. Hirz

 

 

7

--------------------------------------------------------------------------------